Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is in response to papers filed 9/07/2022.
Applicant’s election with  traverse of Group I and the species of NT5C2 mutation 367 in the reply filed on 12/06/2021 is acknowledged.   The arguments have been addressed in the previous office action.
Claims 1-3,5-9, 11-14, 19 are pending. Claims 5, 7-9 are withdrawn as being drawn to a nonelected invention or species.
Claims 4,10,15-18 have been cancelled.
The following rejections are modified as necessitated by amendment with response to arguments following. 
This action is FINAL.  
Withdrawn Rejections and objections
	The claim objections, improper Markush, 35 USC 112b, 35 USC 102 made in the previous office action is withdrawn based upon amendments to the claims.   
Modified Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3,6, 11-14  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   								The claims encompass determining risk of developing relapse leukemia in a subject comprising selecting a subject having one or more NT5C2 mutations. Therefore, the genus is drawn to a large number of potential positions in NT5C2 in any subject and the functionality of determining risk of developing relapsed leukemia Therefore when the claims are analyzed in light of the specification, the invention encompasses any presence or absence of mutations in NT5C2 and determining risk of relapse leukemia.
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure.  The instant specification provides specific mutations in specific species and samples(example).  
Herein, no common element or attributes to distinguish the polymorphic sites of the genus.    No structural limitations or requirements which provide guidance on the identification of sequences which meet these functional limitations.
Further, the art does not provide guidance to sufficiently describe the polymorphic sites, nor does the art teach relevant identifying characteristics or functional attributes that would distinguish different members of the claimed genus.  The art teaches that merely having a structural polymorphism associated with a phenotype is not sufficient to determine functionally of risk of developing relapse leukemia.     Mascheretti et al. (Pharmacogenetics 2002 VOl. 12 p. 509 cited on IDS) teaches that SNPs in CARD15 gene have been found to be independently associated with a risk for Cohn’s disease (p. 513 2nd column 2nd paragraph).  Mascheretti et al. teaches a study to determining the pharmacogenetic association of these SNPs with response to infliximab (p. 513 2nd column 2nd paragraph).  Mascheretti et al. teaches that there was no significant association between the genetic variants and response to treatment (p. 513 1st column).  Therefore, at the time of filing the art teaches that the structure of a variant is not sufficient to determine functionality.   
The art teaches that presence of SNPs in the same gene does not indicate that each of the genes is associated with the same diseases.  Meyer et al. (US Publication 2003/0092019 May 15, 2003 cited on IDS), for example, teaches that SNPs in the CADPKL gene are not each associated with neuropsychiatric disorders such as schizophrenia.  Specifically, Meyer teaches that cadpkl5 and cadpkl6 are not associated with the disease, however cadpkl7 has a p-value of less than 0.05, and therefore an association exists.  Each of these polymorphisms are SNPs within the CADPKL gene, however, it is apparent that they are not all associated in the same manner with disease.  Thus, Meyer exemplifies that the association of a single SNP in a gene does not indicate that all SNPs within the gene are associated with the same functionality.  
Further, it is highly unpredictable as to whether the results obtained in human subjects could be extrapolated to other organisms. Knowledge that mutations occur in a gene from one organism (i.e. humans) does not allow one to conclude that the gene, and the mutations the gene will also occur in other organisms and will be associated with functionality of preventing or treating relapsed leukemia. Juppner (Bone 1995 Vol 17 No 2 Supplement 39S-42S cited on IDS) teaches that interspecies extrapolation is unpredictable.  Specifically, Juppner teaches that despite significant structural conservation, rat, opossum, and human PTH/PTHrP receptor homologs display distinct functional characteristics (abstract; pp.39S-40S). As such it is unpredictable as to whether particular mutation, will also be present in other organisms and will be associated with risk of relapsed leukemia.  
The unpredictability of the interspecies conservation of polymorphic sites is demonstrated in the prior art of Mummidi et al (Journal of Biological Chemistry 2000 Vol 275 No 25 pages 18946-18961 cited on IDS).  Mummidi et al teaches the sequence analysis of the CC chemokine receptor 5 (CCR5) gene in humans and non-primates.  Notably, the reference teaches that some positions that are polymorphic in the human gene are not polymorphic in other non-primate animals, and vice versa (p.18950, Fig 1).  
In the instant application, because of the lack of any analysis regarding any polymorphic site of NT5C2 in any subject, one of skill in the art cannot envision the detailed chemical structure of the nucleic acid encompassed by the claimed methods, regardless of the complexity or simplicity of the method of isolation or use.  Adequate written description requires more than a mere statement that such nucleic acids are part of the invention and reference to a potential method for identification.  The particular nucleic acids are themselves required. 
Thus, having considered the breadth of the claims and the provisions of the specification, it is concluded that the specification does not provide adequate written description for the claims.
Response to Arguments
The reply traverses the rejection.  A summary of the arguments is provided below with response to arguments following.  The reply asserts that the instant examples demonstrate the 5 specific probes and the cells expression these (p. 5-6).  This arguetmsn has been considered but has not been found persuasive. 
In particular, the reply does not address the issues with regard to the particular subjects of the claims.  Because of the lack of any analysis regarding any polymorphic site of NT5C2 in any subject, one of skill in the art cannot envision the detailed chemical structure of the nucleic acid encompassed by the claimed methods, regardless of the complexity or simplicity of the method of isolation or use.  
 
Maintained Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3,6, 11-14, 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-3,6, 11-14, 19 is/are directed to a method of determining risk of developing relapsed leukemia in a subject comprising providing a biological sample, contacting the sample with reagents that detect the presence or absence of  NT5C2 gene mutations.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the judicial exception of determining prognosis based on correlation to presence or absence is considered a law of nature.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims require general and routine steps that do not provide an "inventive step", as discussed below.
The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). 
The following three inquiries are used to determine whether a claim is drawn to patent-eligible subject matter: 
Step 1. Is the claim to a process, machine, manufacture, or composition of matter?  Yes- the claims are clearly directed to a process. 
Step 2A. Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes- The claims are directed to a judicial exception of a natural law of determining prognosis based on correlation to presence or absence is considered a law of nature
Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception? No-there are no elements or combination of elements in the claim that are sufficient to ensure that the claim as a whole amount to significantly more than the judicial exception:  In particular the claims are drawn to proving a sample, contacting the sample and detecting which are considered routine and conventional methods that are known in the prior art and these steps can be performed with conventional assays (see discussion below). 
Note that the Supreme Court in Mayo v. Prometheus has made clear that to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words "apply it." Essentially, appending conventional steps, specified at a high level of generality, to laws of nature, natural phenomena, and abstract ideas cannot make those laws, phenomena, and ideas patent-eligible.
In Prometheus, the Court found that "[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself." Additionally, "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law". Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at __ (slip op., at 14) ("[T]he prohibition against patenting abstract ideas 'cannot be circumvented by'.., adding 'insignificant post-solution activity'" (quoting Diehr, supra, at 191-192)).
The Court also summarized their holding by stating "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately."  
Jordheim et al. (Drug Metabolism and disposition 2008 Vol 36 p. 2419-2423 cited on IDS) teaches subjects with AML (p. 2419).  Jordheim et al. teaches that patients were screened for mutations in NT5C2 (p. 2420 1st column).  Jordheim et al. teaches mutations of NT5C2 wherein there is a fragment that includes position 367 (table 1). The step of contacting with one or more reagents is considered a routine hybridization method to determine naturally occurring mutations.  
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 
Response to Arguments
The reply traverses the rejection.  A summary of the arguments is provided below with response to arguments following. The reply asserts that the determining step has been amended to require a step of treatment by administering a therapy (p. 6).  This argument has been fully reviewed but has not been found persuasive.  It is not clear if the administration integrates the judicial exception.  Rather, the claims appear to administer any therapy other than a purine analog regardless of the risk.  As the subject has ALL it would be routine to treat the subject with known treatments.  It is suggested that the treatment step is modified to be a positive active step and integrate the judicial exception.  One example of integration would be administering the therapy based on the presence of one or more mutations.  
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on 9-530.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/KATHERINE D SALMON/Primary Examiner, Art Unit 1634